DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13-14, 8-9 recite the limitation "the OHMD", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-18 are rejected for the same reasons because they depend on claims 1 and 13.
Claims 1, 13 recites the limitation "the ARS", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-18 are rejected for the same reasons because they depend on claims 1 and 13.
Claims 2-4, 15 recite the limitation "the TS".  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16, 19-20 recite the limitation "the POM", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (Pub. No.:  US 2017/0258526)
Regarding claims 1, 13-14, Lang discloses a method for supporting medical interventions using an augmented reality system (“ARS”) comprising: 
determining, using a position marker and an electronic tracking system (“TS”) of the ARS, positions of a set of points [see 0228, 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397];
calculating a geometric shape using the determined positions of the set of points [see 0403, 0415, 0419, 0734, 1177, 1186] by disclosing anatomic landmarks can include an unalterated surface shape [see 0403] and surface generation calculation [see 1186];
displaying, on an optical head mounted display (OHMD) of the ARS, the calculated geometric shape in the field of view of a bearer of the OHMD [see 0074, 0078, 0080, 0205] by disclosing the OHMD can display one or more of a predetermined contour or outline or cross-section or surface features or shape or projection [see 0074].

Regarding claim 2, Lang discloses positioning the position marker to a point [see 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397];
measuring data concerning a position of the position marker using the TS [see 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397];
determining a position of the point using the measured data concerning the position of the position marker [see 0643, 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397].

Regarding claim 3, Lang discloses wherein the steps of positioning the position marker at a point and measuring data conceming a position of the position marker using the TS are iterated for each point of the set of points [see 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397];

Regarding claim 4, Lang discloses wherein the step of measuring data concerning a position of the position marker using the TS comprises measuring, using the TS, data conceming a position and orientation of a position and orientation marker (“POM”) that is fixedly attached to the position marker [see 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397].

Regarding claim 5, Lang discloses wherein the set of points comprises three points and the calculated geometric shape is a plane or a part of a plane [see 01267, 0448].

Regarding claim 6, Lang discloses wherein the calculated geometric shape is a template of a shape of a stabilizer device for stabilizing bones of a vertebrate [see 0520, 0541].

Regarding claim 7, Lang discloses wherein at least one point of the set of points [see 01267, 0246] is an attachment point of an attachment implant.

Regarding claim 8, Lang discloses wherein the calculated template is displayed in a size that corresponds to a size of the stabilizer device at a distance between | cm and 100 cm from the OHMD [see 01223, 1267].

Regarding claim 9, Lang discloses comprising the formation of the stabilizer device according to the calculated template displayed on the OHMD [see 0521].

Regarding claim 10, Lang discloses wherein the template is calculated using at least one of a Spline-curve, a Spline-surface [see 1191].

Regarding claim 11, Lang discloses wherein calculating the template comprises using a pre-defined starting template [see 0536-0537].

Regarding claim 12, Lang discloses wherein the pre-defined starting template is defined using medical imaging comprising at least one of X-ray/computed tomography (“CT”) imaging and magnetic resonance imaging [see 0521, 0536].

Regarding claim 15, Lang discloses wherein the position marker comprises a pointer and a position and orientation marker (“POM”), wherein the pointer is fixedly attached to the POM [see 1634-1639]; 
the TS is adapted to measure data concerning a position and orientation of the POM [see 1634-1639, 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397];
the processing unit is configured to determine a position and orientation of the POM using data measured by the TS [see 1634-1639];
the processing unit is configured to determine a position of the pointer using a position and orientation of the POM [see 1634-1639, 0397, 0439] by disclosing the tracker or pointing device can also be a light source, which can, for example, create a red point or green point created by a laser on the patient's tissue highlighting the anatomic landmark intended to be used for registration [see 0397].

Regarding claim 16, Lang discloses wherein the system comprises 
a memory element and wherein the memory element comprises data concerning the position of the pointer relative to the position and orientation of the POM [see 0419, 0909, 1268, 1634-1639];
processing unit is configured to determine the position of the pointer using the position and orientation of the POM and the data concerning the position of the pointer relative to the position and orientation of the POM [see 1634-1639]

Regarding claim 17, Lang discloses comprising one or more controllers, wherein the one or more controllers comprise at least one of a voice controller, a gesture controller, a gaze controller and/or a physical controller [see 0105, 0107, 0160].

Regarding claim 18, Lang discloses wherein the geometric shape is a template of a shape of a stabilizer device (physical distal femoral cut block) using a set of points (By utilizing preoperative 3D data information or intra-operative measurements) [see 1583, 0403, 0415, 0419, 0734, 1177, 1186].

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Almeida Barreto (Pub. No.:  US 2018/0071032)
Regarding claim 19, de Almeida Barreto discloses a position marker [see 0085] for supporting medical interventions comprising:
pointer [see 0095, 0140]; 
position and orientation marker, wherein the pointer is fixedly attached to the POM [see 0085, 0140] by disclosing the touch-probe in (iii) and the surgical tools in (iv) are instrumented with a visual marker (the Tool Marker or TM), which can either be originally built-in at manufacturing time, or rigidly attached by the user [see 0085].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over de Almeida Barreto (Pub. No.:  US 2018/0071032)
Regarding claim 20, de Almeida Barreto discloses wherein the pointer is connected to the POM by a stick, the pointer is arranged at one of the ends of the stick [see figs 1B-C, 2C, 2F];
the pointer and the POM are arranged at a distance (see fig 2C, 6B) and the POM comprises an image pattern [see figs 1B-C, 2C, 2F, 0090-0092] by disclosing the visual marker can have different topological configurations such as a planar surface with a known pattern [see 0090].
de Almeida Barreto discloses a user attaches the markers or blued, printed [see 0083, 0085] which means it can be attached at least 5 cm alone the pointer as shown in fig 2C (emphasis added)
In the alternative, one skilled in the art at the time the invention was filed would have been motivated to attached the marker at least 5 cm apart for the pointer; in order to keep the markers out of the patient.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/            Primary Examiner, Art Unit 3793